   8:19-cv-00229-JFB-SMB Doc # 58 Filed: 12/31/20 Page 1 of 2 - Page ID # 185




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

THOMAS SHIELDS,

                       Plaintiff,                                     8:19CV229

        vs.                                                FOURTH AMENDED FINAL
                                                            PROGRESSION ORDER
JAMES E. HOLTMEYER, in their individual
capacities as officers of the Omaha Police
Department; and SERGIO G. GUTIERREZ, in
their individual capacities as officers of the
Omaha Police Department;

                       Defendants.

       THIS MATTER is before the Court on the parties’ unopposed Motion to Amend
Progression Order. (Filing No. 57.) The motion is granted. Accordingly,

       IT IS ORDERED that discovery shall continue to progress as to the issue of qualified
immunity only at this time. The provisions of the Court’s previous Final Progression Orders shall
remain in effect and in addition to those provisions, the following shall apply:

       1)     The deadline for completing written discovery as to qualified immunity only, under
              Rules 33, 34, and 36 of the Federal Rules of Civil Procedure is December 1, 2020.
              Motions to compel discovery under Rules 33, 34, and 36 must be filed by January
              22, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       2)     The deposition deadline as to qualified immunity only is January 13, 2021.

                  a. The maximum number of depositions that may be taken by the plaintiffs as
                     a group and the defendants as a group is 10.

                  b. Depositions will be limited by Rule 30(d)(1).

       3)     The deadline for filing motions to dismiss and motions for summary judgment
              based on qualified immunity is February 12, 2021.

       4)     Once the motion based on qualified immunity has been ruled upon, the parties shall
              contact the Court within 14 days to schedule a planning conference to set further
              progression deadlines, if necessary.
8:19-cv-00229-JFB-SMB Doc # 58 Filed: 12/31/20 Page 2 of 2 - Page ID # 186




   5)     All requests for changes of deadlines or settings established herein shall be directed
          to the undersigned magistrate judge, including all requests for changes of trial dates.
          Such requests will not be considered absent a showing of due diligence in the timely
          progression of this case and the recent development of circumstances, unanticipated
          prior to the filing of the motion, which require that additional time be allowed.
   Dated this 31st day of December, 2020.
                                                 BY THE COURT:


                                                 s/ Susan M. Bazis
                                                 United States Magistrate Judge
